Luke, J.
1. A ground of a motion for a new trial which complains of the admission of specified testimony must state the name of the witness whose testimony is complained of. Adams v. State, 22 Ga. App. 252 (95 S. E. 877), and cases cited. Under this ruling the 4th ground of the amendment to the motion for a new trial cannot be considered.
2. The complaint that the court failed to charge upon the law of circumstantial evidence is without merit, since an examination of the court’s charge (sent up in response to an order from this court) shows that the jury were properly instructed upon that subject.
3. Refusal to direct a verdict is never error.
4. The corpus delicti, including the breaking and entering, was sufficiently established by the evidence, which authorized the verdict; and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.